IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                             No. 02-50369
                           Summary Calendar



UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,

versus

JAVIER TORRES,

                                           Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                        (DR-01-CR-117-1-FP)
                       --------------------
                          November 7, 2002

Before DAVIS, WIENER, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     Defendant-Appellant Javier Torres appeals from his conditional

guilty-plea conviction for possession with intent to distribute

marijuana in violation of 21 U.S.C. § 841(a)(1) and (b)(1)(B).    He

contends that the district court erred by denying his motion to

suppress evidence found by Border Patrol Agents in the trunks of

two inoperable automobiles that were located on property owned by

his parents within 25 miles of the border.    Torres argues, contrary

to the articulation of the border patrol agents, that there were no

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
exigent circumstances justifying the warrantless search of the two

vehicles, and that, in the absence of exigent circumstances, the

search was not authorized by 8 U.S.C. § 1357(a)(3).         We disagree.

     A border patrol agent testified that he followed tracks from

the border area to the trunk of a "junked" vehicle and that the

trunk appeared to have been opened recently.       He further testified

that, on three previous occasions, he had discovered illegal aliens

hiding in the trunks of vehicles.          Based on findings that the

border patrol agents could reasonably believe that persons may have

been inside the trunk and possibly in need of medical assistance,

the district court concluded that exigent circumstances existed.

Even if we assume, without deciding, that Torres had a reasonable

expectation of privacy in the vehicles and the property, we are

convinced   that   the   district       court's   finding   of   exigent

circumstances based on the need to ensure that no one suffered harm

or injury was not clearly erroneous.       See United States v. Blount,

123 F.3d 831, 837 (5th Cir. 1997); United States v. Vasquez, 953

F.2d 176, 179 (5th Cir. 1992).

AFFIRMED.




                                    2